Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 7/22/20, is a continuation of 15507057, filed 05/31/2017. 15507057 is a national stage entry of PCT/JP2015/073935, International Filing Date: 08/26/2015, claims foreign priority to 2014-175133, filed 08/29/2014. A certified copy of the foreign priority application is of record for 15507057. 

Status of Claims and Response to Restriction Requirement
Claims 1-12 are currently pending. 
Applicant’s election of “thiamine” as the species of thiamine compound in the reply filed on 4/25/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The elected species is encompassed by claims 1-12. The restriction is made final.
Claims 1-12 were examined. Claims 1, 3-6, and 11-12 are rejected. Claims 2 and 7-10 are objected to. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadj-Slimane et. al., EP 2476425 A1 (publ. 7/18/2012).
The claims are drawn to a method for preventing and/or treating vitamin B1 deficiency in a subject comprising administering (a) a therapeutically effective amount of at least one pyridoxamine compound selected from pyridoxamine and pharmaceutical salts thereof; and (2) a therapeutically effective amount of at least one thiamine compound, the elected species, thiamine, wherein the thiamine metabolizes to thiamine phosphate in the body, simultaneously or separately to a subject in need thereof. 
Hadj-Slimane teaches a composition comprising oligoproanthocyanidins (OPC) and omega-3 fatty acids, for use in preventing or stabilizing the development of, and/or the progression of a diabetes related eye condition in a subject (title & abstract).  Hadj-Slimane teaches a specific embodiment wherein the composition is used to reduce the risk of eye damage associated with diabetes, e.g., diabetic retinopathy (para [0001]). Hadj-Slimane teaches diabetes as a group of metabolic diseases characterized by high blood sugar, either because the body fails to produce sufficient amounts of insulin, or because cells are resistant to insulin; diabetes can give rise to a variety of complications, notably cataract, glaucoma, molecular edema, and diabetic retinopathy (para [0002]). While diabetic retinopathy can be treated with laser photocoagulation and vitrectomy, these treatments are highly invasive and don’t cure the complication (para [0003-0004]). Hadj-Slimane teaches a preferred embodiment wherein the composition comprises vitamins B1 and B6, as well as chromium and magnesium, in addition to OPC and omega-3 fatty acids (para [0014-0015], [0023], [0026]). The vitamin B1 in the composition is taught to preferably comprise thiamine, and the vitamin B6 in the composition is taught to preferably comprise pyridoxamine (para [0018-0019]). Hadj-Slimane teaches administering the composition orally, topically, intraocularly, or systemically to treat, prevent, or stabilize a diabetes related eye condition in a subject in need thereof (para [0025], [0027], [0088]). The amount of vitamin B1 compound in the composition is taught to range from 0.1-500 mg. (para [0057-0058]), and the amount of vitamin B6 compound in the composition is taught to range from 0-1500 mg. (para [0059-0061]). Therefore, in consideration of the teachings of Hadj-Slimane, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have administered to a subject in need of prevention or treatment of diabetic retinopathy, or another eye related complication of diabetes a therapeutically effective amount of a composition comprising OPC, omega-3 fatty acids, thiamine, and pyridoxamine, and have had a reasonable expectation of success. As Hadj-Slimane teaches the amount of vitamin B1 compound to range from 0.1-500 mg., it would have been prima facie obvious to have incorporated thiamine into the composition in an amount from 0.1-500 mg., which overlaps with the dosage range recited by claim 3; furthermore, as the amount of vitamin B6 compound in the composition is taught to range from 0-1500 mg., it would have been prima facie obvious to have incorporated pyridoxamine into the composition in an amount up to 1500 mg., which overlaps with the amount range recited by claim 4. As Hadj-Slimane teaches thiamine and pyridoxamine within the same composition, it would have been prima facie obvious that the compounds would have been simultaneously administered. 
Hadj-Slimane doesn’t expressly teach treating or preventing vitamin B1 deficiency as recited by claim 1; however, Hadj-Slimane teaches administering an effective amount of a composition comprising thiamine and pyridoxamine to a patient population included within the claimed population, a subject having eye related diabetic complications (see claim 5). It would have been prima facie obvious to one of ordinary skill in the art that by administering the same composition as claimed to the same patient population, the result of treatment would have been the same as claimed, i.e., vitamin B1 deficiency would have been prevented or treated in the subject. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Regarding the limitation of claim 11, wherein the therapeutically effective amount of thiamine compound is sufficient to treat vitamin B1 deficiency in the subject; and the limitation of claim 12, wherein the therapeutically effective amount of thiamine compound is sufficient to prevent vitamin B1 deficiency in the subject, Hadj-Slimane teaches an amount range of the vitamin B1 compound (thiamine) that overlaps with the range recited by claim 3; therefore, it would have been reasonably expected that the amount ranges taught that by Hadj-Slimane would have met the limitations of instant claims 11 & 12, in the absence of evidence to the contrary. 

Claim(s) 1, 6, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cockbain et. al., WO 02/24165 A2 (publ. 3/28/2002).
Cockbain teaches a liquid emulsion composition comprising a continuous aqueous phase which comprises a gelling agent, a thickener, at least one water soluble vitamin or non-vitamin drug, and a discontinuous oil phase which comprises a lipid soluble vitamin or non-vitamin drug (title & abstract; p. 1, lines 5-10; p. 2, line 32-p. 3, line 24). Cockbain teaches a preferred embodiment wherein the composition comprises at least one vitamin (p. 3, lines 25-27). Cockbain teaches the water soluble vitamins in the composition to include thiamine as well as pyridoxamine, and combinations of vitamins (p. 8, lines 29-36; p. 9, lines 3-7). Cockbain teaches vitamin B6 can be used in any available active form, such as pyridoxal, pyridoxine, and pyridoxamine (p. 9, lines 17-21). A preferred composition taught by Cockbain comprises thiamine (1.4 mg) and vitamin B6 (2 mg), with the recited amounts taught as the Recommended Daily Allowance (RDA); Cockbain further teaches the amounts in the composition can be adjusted to preferably 15-500% of the RDA (p. 9, line 33-p. 10, line 20; Ex. 1, p. 33, line 21-p. 35, line 28). Cockbain further teaches the compositions to be used in a therapeutic or prophylactic treatment, wherein the composition is administered to a human or non-human animal to combat conditions associated with vitamin deficiency, such as beri-beri (p. 27, lines 3-14; pp. 66-67, claim 25). As Cockbain teaches thiamine and pyridoxamine within the same composition, it would have been prima facie obvious that the compounds would have been simultaneously administered. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have administered the composition taught by Cockbain comprising thiamine and pyridoxamine as active agents, to a subject in need of prophylactic or therapeutic treatment of the vitamin deficiency beri-beri, with a reasonable expectation of success. Cockbain teaches a liquid emulsion composition comprising a continuous aqueous phase which comprises a gelling agent, a thickener, at least one water soluble vitamin or non-vitamin drug, and a discontinuous oil phase which comprises a lipid soluble vitamin or non-vitamin drug; Cockbain further teaches a preferred composition that comprises thiamine and vitamin B6, with pyridoxamine taught as an active form of vitamin B6 for the composition, and that the composition can be administered as a prophylactic or therapeutic treatment for beri-beri, to a human or non-human animal. As such, one of ordinary skill in the art would have been motivated to have administered the composition of Cockbain comprising thiamine and pyridoxamine to prevent or treat beri-beri in a subject, and have had a reasonable expectation of success. As Cockbain teaches treating or preventing beri-beri, and beri-beri is recited by the instant claims as a disease or symptom of vitamin B1 deficiency (see claim 6), the claimed limitation of treating or preventing a vitamin B1 deficiency is met by the teachings of Cockbain. Regarding the limitation of claim 11, wherein the therapeutically effective amount of thiamine compound is sufficient to treat vitamin B1 deficiency in the subject; and the limitation of claim 12, wherein the therapeutically effective amount of thiamine compound is sufficient to prevent vitamin B1 deficiency in the subject, Cockbain provides an example formulation comprising thiamine (1.4 mg) and vitamin B6 (2 mg); therefore, it would have been prima facie obvious to have administered the composition of Cockbain comprising 1.4 mg. thiamine and 2 mg. pyridoxamine to treat or prevent beri-beri in a subject, and that this amount of thiamine would have met the limitations of instant claims 11 & 12, in the absence of evidence to the contrary. 

Claim Objection
Claims 2 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The IDS filed on 7/22/20 has been considered. 


Conclusion
Claims 1, 3-6, and 11-12 are rejected. Claims 2 and 7-10 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627